Citation Nr: 1544161	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  10-22 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for left elbow degenerative joint disease (DJD), prior to May 31, 2013.

2.  Entitlement to an evaluation in excess of 10 percent for right knee DJD.

3.  Entitlement to an evaluation in excess of 10 percent for left knee DJD.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from September 1973 to September 1976, and from August 1989 to August 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied increased evaluations for DJD of the left elbow, right knee, and left knee.

In a November 2013 rating decision, the RO granted an increased 20 percent rating for left elbow DJD, effective May 31, 2013.  When this issue was first before the Board in May 2014, the Board granted a yet-higher 40 percent rating for the left elbow from May 31, 2013.  The Board additionally denied increased evaluations for DJD of the left elbow prior to May 31, 2013, right knee, and left knee.

The Veteran appealed these denials to the Court of Appeals for Veterans Claims (CAVC or the Court); the appeal with regard to evaluation of the left elbow DJD since May 31, 2013 was expressly abandoned by the Veteran.  On the basis of a Joint Motion for Partial Remand (JMPR), the Court in May 2015 vacated the Board's determinations on the above issues, and remanded them for further appellate consideration.

The Board notes that in perfecting his appeal, the Veteran requested a hearing before a Veterans Law Judge; he withdrew that request in March 2013

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of evaluation of left and right knee DJD are REMANDED to the AOJ.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  During the appellate period prior to May 31, 2013, left elbow DJD was manifested by no worse than radiographic evidence of arthritis, limitation motion in flexion to 100 degrees, in extension to 15 degrees, in left pronation to 75 degrees, and left supination to 80 degrees.

2.  Subjectively reported pain and stiffness of the left elbow with use, including that experienced with flare-ups, does not cause increased daily or regular functional impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for left elbow DJD, prior to May 31, 2013, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5205-5213 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A June 2009 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any private treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

Multiple VA examinations have been afforded the Veteran.  Examiners in June 2009 and November 2013 made all required clinical findings to permit application of the rating criteria, to include findings regarding factors such as pain, weakness, fatigue, incoordination, and lack of endurance, both daily and with flare-ups.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations are adequate for adjudication.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Multiple Diagnostic Codes are potentially applicable to evaluation of an elbow disability.  All distinguish between impairment of the major/dominant limb and the minor/nondominant limb.  38 C.F.R. § 4.71a.  The Veteran is shown to be, based on examination findings, his own statements, and service records, right handed.  The discussion here therefore considers only the ratings to be assigned for the minor limb.

As the Veteran retains motion of the elbow during the period on appeal, and there is no impairment or damage to the bones of the forearm, Codes 5205 (ankylosis), 5211 (impairment of the ulna), or Code 5212 (impairment of the radius) are not for application.  Similarly, the joint itself is intact, and therefore rating as a flail joint is not appropriate (Codes 5209, 5210).  38 U.S.C.A. § 4.71a.

The remaining Codes address limitations of motion in various planes; as this represents the primary manifestation of the Veteran's elbow DJD, those Codes will be discussed in greater detail.  Normal ranges of motion of the elbow and forearm are 0 degrees to 145 degrees in elbow flexion.  Normal range of motion of the forearm is 0 to 80 degrees in pronation and 0 to 85 degrees in supination.  38 C.F.R. § 4.71, Plate I.  In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).   

Under Diagnostic Code 5206, a 10 percent rating is warranted when forearm flexion of the minor arm is limited to 100 degrees, a 20 percent rating is warranted when forearm flexion is limited to 90 or 70 degrees, a 30 percent rating is warranted when forearm flexion is limited to 55 degrees and a 40 percent rating is warranted when forearm flexion is limited to 45 degrees.  38 C.F.R. § 4.71a, Code 5206.

Code 5207 provides that a 10 percent rating is warranted when forearm extension of the minor arm is limited to 45 or 60 degrees, a 20 percent rating is warranted when forearm extension is limited to 75 or 90 degrees, a 30 percent rating is warranted when forearm extension is limited to 100 degrees, and a 40 percent rating is warranted when forearm extension is limited to 110 degrees.  38 C.F.R. § 4.71a, Code 5207.

If both flexion and extension are limited, the combination thereof may be rated as 20 percent disabling for the minor arm under Code 5208.  Flexion must be limited to 100 degrees, and extension to 45 degrees.  38 C.F.R. § 4.71a, Code 5208.  The Board notes that there is no advantage to the Veteran in evaluation under Code 5208, as the individual impairments rated under plane-specific Codes would be to his greater advantage as separate ratings would result in a higher overall combined evaluation due to the formula for combination under 38 C.F.R. § 4.25.

Finally, Code 5213 provides evaluations for impairments of supination and/or pronation.  For the minor limb, a 10 percent rating is warranted for limitation of supination of the minor arm to 30 degrees or less, and a 20 percent rating is warranted for limitation of pronation is motion is lost to any degree beyond the last quarter of the arc of movement.  If the bone is fused, and the minor arm is fixed in moderate to full pronation, a 20 percent rating is assigned.  Fixation in supination to any degree is rated 30 percent disabling.  38 C F R § 4 71a, Code 5213.

In addition to these joint-specific Codes, the rating schedule provides that traumatic arthritis may be rated under Code 5010, which directs that the criteria of Code 5003, for degenerative arthritis (DJD) be applied.  Code 5003, for degenerative arthritis, provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, as discussed above.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, Code 5003. 

Note (1) provides that the 20 pct and 10 pct ratings based on X- ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Code 5003. 

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003. 

Simultaneous ratings under multiple Codes is possible, where the rating criteria, and hence the symptoms supporting the evaluations, do not overlap.  For example, limitations in flexion and extension, which are different planes, may be rated together.  However, simultaneous rating under Code 5003, which does not specify a plane for the painful or limited motion it considers, cannot be combined with another limitation of motion Code.  See generally VAOPGCPREC 23-97, VAOPGCREC 9-98, and VAOPGCPREC 9-04; 38 C.F.R. § 4.14.

VA treatment records reveal intermittent complaints of left elbow pain.  The records are generally silent with regard to left elbow complaints.  Soon after filing his October 2008 claim, November 2008 treatment notes state that range of motion of the left elbow was full, with no effusion.  The biceps groove was tender, however.  In January 2011, the Veteran reported pain of his elbows, which he described as chronic.  He rated the pain as 3/10, and stated he treated it with over the counter medication.  Beginning in May 2013, the Veteran was diagnosed with left arm ulnar nerve entrapment; that neurological disability is separately rated and not at issue here.  It also involves a time period outside that under consideration in this decision.

The first VA examination of the left elbow in connection with the current appeal was conducted in June 2009.  The JMPR urged consideration of findings in a December 2006 examination, which reflects the status of the disability prior to the period on appeal, which began a year prior to the October 2008 filing of a claim for increase.  38 C.F.R. § 3.400.  The Board has reviewed the findings of this examination in terms of the history of the disability; but as the present level of disability is of primary importance, the older examination is only relevant for purposes of that history, and not of the level of the current disability at issue.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The JMPR also cites a September 2008 VA examination as evidence that elbow pain was impacting the Veteran's sleep.  That examination, for sleep apnea, actually makes no reference at all to the elbow.  The statements about pain are at best general references, and at worst refer specifically to neck pain.  The Board additionally notes that the study the comment was based on is dated in October 2006, again outside the appellate period.

The June 2009 examination, which contains relevant evidence and findings, reveals complaints of progressive worsening of left elbow pain.  The Veteran took medication, with fair results.  He also had flare-ups of severe pain, the only symptom he reported, two to three times a month for 30 minutes or so.  On physical examination, the elbow was tender.  Flexion was to 100 degrees, and extension was limited to 15 degrees.  Pronation was to 75 degrees, and supination was to 80 degrees.  The examiner conducted repetitive motion testing, and stated that this neither resulted in objective signs of pain, or in additional functional limitations.  The examiner noted that the elbow difficulties had no significant effects on employment, but a mild to moderate impact was felt with daily activities.  

The Veteran was again examined in May 2013; this examination formed the basis of the grant of increased benefits, and marks the start of the second stage of left elbow evaluation.  The majority of the information reported in the examination, particularly the clinical findings, therefore relates to that second period, and is only tangential to the period addressed in this decision.  Nevertheless, the examination findings are reported in full.  

The Veteran complained of worsening pain and swelling of the elbow with tingling since the last examination; he reported this was due to diagnosed ulnar nerve entrapment, which has since been service-connected.  The Veteran stated that flare-ups do occur, and he was having one at the examination.  He was taking narcotics.  The elbow was tender to palpation.  Range of motion was from 0-90 degrees, with no objective evidence of pain on motion.  An additional five degrees of motion was reported lost with repeated movement.  This was attributed to fatigability, pain, swelling, and deformity of the joint.  Weakness was also cited, but muscle strength was objectively recorded as 5/5 on the left.  The Veteran reported having trouble using a computer at work because of the elbow.

The medical evidence from the appellate period prior to May 31, 2013, shows that, at worst, the left elbow limitation was in all planes, from 15 degrees extension to 100 degrees flexion, pronation to 75 degrees, and supination to 80 degrees.  Further, this was the full extent of limited movement, even with repetitive motion.  The examiner found no additional functional impairment with use, or objective evidence of factors which would cause such additional impairment.

The Veteran did report flare-ups of pain several times a month, for short durations.  No impairment from such was quantified by the Veteran or the examiner.    The Board finds that given the short period of time during which the Veteran was subject to flare-ups (totalling 1 to 1 1/2 hours a month according to the Veteran), such temporary acute exacerbations had very limited impact on his left elbow functionality.  Further, the examiner described overall functional impairment on a daily level, and found no employment impacts.  This contrasts sharply with the Veteran's reports in relation to his knees, which he stated caused him to miss work several times a month.  It appears, therefore, that the flare-ups did not cause exacerbation of functional impairments when they occurred; the Veteran did not miss work because of them, and has not reported any actual increased functional impairment during the flare-ups, either at examination or following the JMPR which highlighted the issue of flare-ups.

The Veteran's functional left elbow disability meets the criteria for a 10 percent evaluation under Code 5206 prior to May 31, 2013, based on limitation of flexion to 100 degrees.  The measured ranges of motion in all other planes fall well short of compensable levels under the joint-specific Codes.  No higher evaluation under Code 5206 is possible given the disability picture presented, nor is a separate additional rating possible under another Code, even upon consideration of the actual functional impairment of the left elbow.  While the Veteran subjectively experiences pain of the elbow, with use and with periodic flare-ups, the Veteran does not report, and no medical provider finds or describes, and functional impact of such beyond that which is discussed above.  

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (emphasis added).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  No increased compensation is paid merely because the Veteran experiences pain; it must be shown to result in a level of impairment commensurate with the schedular criteria.  Here, the Veteran competently and credibly reports elbow pain, but there is simply no evidence that this has raised his functional impairment above the criteria for a single 10 percent evaluation for loss of flexion. 

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  

Here, the Veteran's complaints of functional impairment due to pain, including on flare-ups, are fully contemplated by the rating schedule.  Not only is the sole component of the Veteran's functional complaint-limitation of motion-expressly listed in the criteria, the schedule requires measurement of the limitation through the lens of the DeLuca factors, to account for the impact of factors, such as pain, weakness, fatigability, incoordination, and lack of endurance, on the actual functional capacity.  The rating criteria are adequate.

Further, the Veteran's complaints and impairments are attributed entirely to, and compensated under, specifically diagnosed conditions, here the orthopedic and the neurological disabilities of the left elbow.

No further consideration of extraschedular evaluation is warranted.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008); Johnson v. McDonald, 762 F.3d 1362 (2014).


ORDER

Entitlement to an evaluation in excess of 10 percent for left elbow DJD, prior to May 31, 2013, is denied.


REMAND

The JMPR found that the Board had failed to properly apply pyramiding rules in determining that simultaneous evaluation of the knees under limitation of motion Codes and Code 5258 for meniscal injuries.  As is noted above, multiple evaluations may be assigned for different disability manifestations, so long as the rating criteria and symptomatology do not overlap.  See generally VAOPGCPREC 23-97, VAOPGCREC 9-98, and VAOPGCPREC 9-04; 38 C.F.R. § 4.14.

However, the rating schedule also provides that a disability should be rated under a Code appropriate to the diagnosed condition.  Use of an analogous Code is for application when an unlisted condition is encountered.  For example, gastroesophageal reflux disease (GERD) is not listed, and so the criteria for hiatal hernia under Code 7346 are applied based on the typical symptomatology and manifestations.

Here, the JMPR urges application of a Code for meniscal damage.  No such condition has been diagnosed, however.  The May 2013 doctor noted the report of meniscal injury and surgery from the Veteran, but also expressed confusion over which knee was involved.  When viewed in light of the fact that medical records do not clearly show any meniscal injuries of either knee, remand for clarification is required, to determine if application of Code 5258 is appropriate.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file updated VA treatment records, from March 2013 to the present.

2.  After completion of the above, schedule the Veteran for a VA joints examination for evaluation of his service-connected right and left knee disabilities.  The claims folder must be reviewed in conjunction with the examination; if the complete electronic record is not available to the examiner, relevant documents must be printed and provided for review.

All necessary testing, to include radiographic imaging, must be accomplished.

The examiner must opine as to whether the Veteran has any current disability of the meniscal cartilage of either knee, and if so, whether such is at least as likely as not caused or aggravated by service or a service connected disability.

The examiner is informed that review of the service treatment records reveals multiple references to possible meniscal tears, but no such was confirmed or appears finally diagnosed.  The right knee 1992 surgery, for example, found no meniscal damage.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


